Citation Nr: 1215397	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for benign tremulous parkinsonism (claimed as Parkinson's disease), including due to Agent Orange exposure, and secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Through an April 2008 rating decision, the RO denied service connection for a parkinsonian tremor. An August 2008 decision considered and denied the expanded issue of service connection for an essential tremor as due to Agent Orange exposure. The Veteran has since set forth the allegation that the condition claimed is attributable to service-connected diabetes mellitus, which is also reflected in the characterization of the issue on appeal.  

During pendency of the appeal, by September 2010 signed correspondence,          the Veteran withdrew a claim previously on appeal for service connection for tinnitus. Hence, that matter is no longer before the Board. See 38 C.F.R. § 20.204 (2011).


FINDINGS OF FACT

1. The Veteran is presumed to have had in-service exposure to Agent Orange based upon service in the Republic of Vietnam.

2. There is current medical evidence which substantiates a medical diagnosis of Parkinson's disease.
 

CONCLUSION OF LAW

The criteria are met to establish service connection for Parkinson's disease on a presumptive basis as due to exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.          §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for Parkinson's disease. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R.                      § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).           However, the exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service. Id. 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease. A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Under the aforementioned regulatory provisions, particularly the more recent addition of Parkinson's disease to the list of medical conditions that are presumptively associated with in-service Agent Orange exposure, the Board finds a sufficient basis to grant this claim. To begin with, the Veteran had active duty service in the Republic of Vietnam during the Vietnam Era, which has been verified by inquiry with the National Personnel Records Center (NPRC). Thus, the underlying fact of in-service exposure to Agent Orange must be presumed. See 38 U.S.C.A. § 1116. Moreover, as indicated, Parkinson's disease is now subject to presumptive service connection when the claimant had Agent Orange exposure.  See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), codified at 38 C.F.R. § 3.309(e). Moreover, the most current assessment of the Veteran's condition from a December 2011 private neurologist indicates that in addition to a prominent rest tremor,             he now experienced bradykinesia and rigidity, and that the diagnosis was therefore Parkinson's disease. Given this competent medical evidence of a diagnosis of Parkinson's disease, along with underlying presumed Agent Orange exposure,           a grant of service connection on a presumptive basis is warranted. See 38 C.F.R.          § 3.309(e). 

The previous evidence of record was more equivocal on the subject of the proper diagnosis, indicating through several treatment professionals that the Veteran had a form of parkinsonism with some symptoms akin to Parkinson's disease, but not sufficient to establish the full clinical syndrome. The report of a February 2010 VA examination indicated a diagnosis of benign tremulous parkinsonism. Even the above-mentioned private neurologist had ruled out a definitive diagnosis of Parkinson's disease in January 2008 and October 2011 evaluation reports. However, this treatment provider's December 2011 correspondence after re-evaluating the Veteran effectively removes any material reservation as to the proper clinical diagnosis in this case. In any event, any reasonable doubt on the subject of diagnosis should be resolved in the Veteran's favor, pursuant to VA's benefit-of-the-doubt doctrine. See 38 C.F.R. § 3.102. 

Accordingly, on this basis, service connection for Parkinson's disease is granted. 


ORDER

Service connection for Parkinson's disease, due to Agent Orange exposure,                 is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


